In an action by a wife for a judgment declaring, inter alia, that a Florida decree of divorce obtained by her husband is null and void and that she is his lawful wife (1st cause of action) and for a separation (2d cause of action), the appeal is from an .order denying the husband’s motion for summary judgment dismissing the first and second causes of action (Rules Civ. Prac., rules 113, 114). Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.